Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 comprises technical feature that makes a contribution over prior art.  This is not found persuasive because claim 1 technical feature that makes a contribution over prior art as explained below.  
Claim 10 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022.
The requirement is still deemed proper and is therefore made FINAL.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 9, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (20170227164) in view of Hiraiwa et al (JP 2008261130 A).
Regarding claim(s) 1 and 6, Han discloses a structure for a leaktight and thermally insulating tank 10 for storing a fluid, comprising a first wall (horizontal wall adjacent 12 in Fig 4) and a second wall (vertical wall adjacent 14), each of which has successively, in a thickness direction of the said wall, from the outside to the inside of the tank, a supporting structure 12,14, a thermally insulating barrier  (200) held to the supporting structure, and a sealing membrane (extension of 51,52 at 200) supported by the said thermally insulating barrier; the said corner structure being intended to be arranged in a corner between the first wall and the second wall, the corner structure comprising: a first angle bracket 132 having a first wing (horizontal portion) and a second wing (vertical portion), which respectively extend in a first plane intended to be positioned parallel to the first wall and in a second plane intended to be positioned parallel to the second wall, the first wing and the second wing being respectively intended to be welded  (Para 74) in a leaktight manner to the sealing membrane of the first wall and the sealing membrane of the second wall; the said first angle bracket 132 being anchored to an anchoring device 110,111 intended to be fastened to the supporting structure of the first and second walls; the anchoring device comprising a first tab 112 and a second tab 113 intersecting one another, the first tab and the second tab extending respectively parallel to the first and to the second plane, each of the first and second tabs comprising an external portion (112a,113a) and an internal portion (112b,113b) which are arranged on either side of an intersection between the first tab 112 and the second tab 113, the first wing (horizontal portion) of the first angle bracket 132 being secured to the internal portion of the first tab 112, and the second wing (vertical portion) of the first angle bracket 132 being secured to the internal portion of the second tab 113, the external portion of the first tab and the external portion of the second tab being intended to extend from the intersection respectively towards (Fig 5) the supporting structure of the second wall and towards the supporting structure of the first wall; the corner structure furthermore comprising a first insulating panel (horizontal 150 along 12) which is arranged in a first space (above 12) delimited by the internal portion 112b of the first tab and the external portion 113a of the second tab.
Han fails to disclose a first lateral insulating packing element which is compressed between first insulating panel (horizontal 150 along 12) and the external portion 113a of the second tab 113 or a second insulating panel which is arranged in a second space delimited by the internal portion of the second tab and the external portion of the first tab, and a second lateral insulating packing element which is compressed between the second insulating panel and the external portion of the first tab. Hiraiwa, (Fig. 6), teaches an insulating panel 6 having a compressed lateral insulating packing element 7,9 between insulating panel end face and adjacent wall.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Han with lateral insulating packing elements compressed between insulating panel and the external portion of the tabs in view of teachings of Hiraiwa in order to improve leak tightness and insulation at insulating panel end faces. 
As to claims 2 and 3, Han fails to disclose insulating panel material. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made insulating panel material in the device disclosed by Han as modified using insulating polymer foam reinforced with fibers since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.
As to claim 4, Hiraiwa teaches the first lateral insulating packing element has a density of less than 30-35 kg/ cubic meters (page 6 or translation).
As to claim 5, Hiraiwa teaches the packing layer made of polyethylene foam (Page 7 of translation).
As to claim 8, Han discloses the anchoring device 110 furthermore comprises a base 111 on which the external portions of the first and second tabs 112,113 are fastened, the base comprising a first fastening portion 111b intended to be fastened to the supporting structure of the first wall, and a second fastening portion 111a intended to be fastened to the supporting structure of the second wall, the base furthermore comprising a connecting portion 111c which connects the first fastening portion and the second fastening portion and is inclined with respect to the first plane and the second plane, the connecting portion of the base defining, on the one hand, a first external space (above 111c) with a triangular cross section delimited by the connecting portion of the base, the external portion of the first tab and the external portion of the second tab, and on the other hand a second external space (below 111c) with a triangular cross section intended to be delimited by the connecting portion of the base, the supporting structure of the first wall and the supporting structure of the second wall.
As to claim 9, the first external space (above 111c) with a triangular cross section is stuffed (Fig 5) with a first external insulating packing element which is compressed between the external portion of the first tab, the external portion of the second tab and the connecting portion of the base.
As to claim 11, the second external space (below 111c) with a triangular cross section is stuffed with a second external insulating packing element (Fig 5).
As to claim 13, each of the first and second tabs comprises openings and connecting tongues formed between the openings (112c,113c), the connecting tongues (112d,113d) of each of the first and second tabs passing through the openings of the other of the first and second tabs.
As to claim 14, the first wing and the second wing of the first angle bracket 130 are mounted so that they can slide (Para 75) in a direction parallel to the intersection between the first tab and the second tab, respectively over the internal portion of the first tab and the internal portion of the second tab.
As to claim 15, Han as modified discloses a leaktight and thermally insulating tank comprising first wall (horizontal wall adjacent 12 in Fig 4) and a second wall (vertical wall adjacent 14), each of which has successively, in a thickness direction of the said wall, from the outside to the inside of the tank, a supporting structure 12,14, a thermally insulating barrier  (200) held to the supporting structure, and a sealing membrane (extension of 51,52 at 200) supported by the said thermally insulating barrier; the said leaktight and thermally insulating tank comprising a corner structure according to claim 1 arranged in a corner between the first wall and the second wall; the first wing and the second wing of the first angle bracket being respectively welded in a leaktight manner to the sealing membrane of the first wall and the sealing membrane of the second wall being fastened to the supporting structure of the first and second walls.
As to claim 16, Han as modified discloses a ship (Fig 1) according to claim 15.
As to claims 17 and 18, Han as modified disclose a ship with the tank according to claim 15 installed in the hull of the ship which would inherently have a transfer system/method for loading/unloading comprising conveying through piping. 
Han as modified fails to disclose insulated piping for fluid transfer to onshore storage. However, Official Notice is taken that using insulated piping for fluid transfer, for the purpose of preventing environmental temperature effecting stored fluid are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ insulated piping for fluid transfer in the device of Han as modified for the purpose of preventing environmental temperature effecting stored fluid as is widely known and notoriously old in the art.
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753